


Exhibit 10.6


STARBUCKS CORPORATION


1991 COMPANY-WIDE
STOCK OPTION PLAN


As Amended and Restated through March 18, 2009 and as restated on April 9, 2015
to reflect adjustments for the 2-for-1 forward stock split effective on such
date






1.    Purpose.


The purpose of this Plan is to encourage ownership of the common stock of
Starbucks Corporation (“the Company”) by all Partners of the Company and its
Subsidiaries. This Plan is intended to provide an incentive for Partners to
exert their maximum efforts to achieve the successful operation of the Company
and is intended to assist the Company in attracting and retaining talented
personnel by providing an opportunity to benefit from the increased value of the
Company, to which such Partners and new personnel have contributed. The Plan is
expected to benefit the shareholders of the Company by linking the interests of
the Company’s Partners with those of its shareholders. The benefits of this Plan
are not a substitute for compensation otherwise payable to Partners pursuant to
the terms of their employment.


2.    Definitions.


For purposes of the Plan:


“Agreement” means the written document issued by the Company to an Optionee
evidencing the grant of Options and setting forth the terms and conditions of
such grant.


“Base Wages,” with respect to an Eligible Partner, means all gross actual base
pay (including any applicable shift differentials), whether paid or deferred,
but not including overtime, bonuses and commissions, and shall be calculated
before deductions for amounts contributed to Company benefits and/or long-term
savings plans. “Base Wages” does not include deferred income at payout, any
awards payable under any long-term incentive plan to be adopted by the Company,
imputed income for life insurance, relocation reimbursement or similar programs.
With respect to the entire Company, “Base Wages” means the total amount of Base
Wages for all Eligible Partners at a particular time under the Plan.


“Board” means the Board of Directors of the Company.


“Change in Capitalization” means any increase or reduction in the number of
Shares, or any change (including, but not limited to, a change in value) in the
Shares or exchange of Shares for a different number or kind of shares or other
securities
























--------------------------------------------------------------------------------




of the Company or another corporation, by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, spin-off, split-up,
issuance of warrants or rights or debentures, stock dividend, stock split or
reverse stock split, cash dividend, property dividend, combination or exchange
of shares, repurchase of shares, change in corporate structure or otherwise.


"Change in Control" has the meaning set forth in Section 5.9 hereof.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means a committee, as described in Section 3.1, that may be
appointed by the Board from time to time to administer the Plan and to perform
the functions set forth herein.


“Company” means Starbucks Corporation.


“Director” means a member of the Board.


“Disability” means:


(a)    in the case of an Optionee whose employment with the Company or a
Subsidiary is subject to the terms of an employment agreement between such
Optionee and the Company or Subsidiary, which employment agreement includes a
definition of “Disability,” the term “Disability” as used in this Plan or any
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; and


(b)    in all other cases, the term “Disability” as used in this Plan or any
Agreement shall have the same meaning as set forth under the Company’s long-
term disability plan as may be amended from time to time and in the event the
Company does not maintain such a plan, a physical or mental condition resulting
from bodily injury, disease, or mental disorder which renders the Optionee
incapable of continuing his or her usual and customary employment with the
Company or Subsidiary, as the case may be.


“Eligible Partner” means any regular, full-time or part-time Partner who (i) was
a Partner as of April 1 in the fiscal year of the Company prior to the date of
the Option grant, (ii) is a Partner on the date of the Option grant, and (iii)
who has been paid for at least 500 hours (which equates to approximately twenty
hours per week on average) between April 1 and the last day of the prior fiscal
year or between the first day of the prior fiscal year and March 31 of the
fiscal year prior to the date of the Option grant. Officers and members of the
Boards of Directors of the Company or its Subsidiaries shall not be eligible to
participate in this Plan. In addition, none of the following individuals shall
be an Eligible Partner:

2

--------------------------------------------------------------------------------






(1)
A Partner covered by a collective bargaining agreement, unless the collective
bargaining agreement applicable to the Partner specifically provides for
participation in this Plan;



(2)
A leased employee;



(3)
A temporary Partner as defined by the Company’s human resources policy; or



(4)
Individuals who are not designated as “employees” in the Company's or applicable
Subsidiary's employment records. For example, individuals engaged to perform
services in a relationship which the Company or Subsidiary characterizes as that
of an “independent contractor” with respect to the Company or Subsidiary shall
not be Eligible Partners. Individuals described in this paragraph shall not be
Eligible Partners for the period they are not characterized as employees in the
Company or applicable Subsidiary's employment records, even if a determination
is made by the Internal Revenue Service, the United States Department of Labor,
another governmental agency, a court or other tribunal that the individual is an
"employee" of the Company or Subsidiary during that period, for purposes of
pertinent sections of the Code or for any other purpose. An individual who has
not been designated an Eligible Partner on account of this paragraph may, in the
sole discretion of the Committee, be designated an Eligible Partner effective as
of the date as of which the Company or applicable Subsidiary characterizes the
individual as an "employee" in their employment records.



“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” on any date means the closing sale price of a Share on the
principal national securities exchange or stock market on which such Shares are
listed or admitted to trading. If there are no quoted prices with respect to
Shares for such date, the Fair Market Value shall be the closing sale price per
Share on the immediately previous business day on which such quotations are
available and, if the Shares are no longer publicly-traded, the Fair Market
Value shall be the value established by the Board in good faith.


“Officer” means a Partner serving in a position of vice president or higher of
the Company or its Subsidiaries.


“Option” means an option to purchase a Share under the Plan; no Option granted
under the Plan shall be an incentive stock option within the meaning of Section
422 of the Code.



3

--------------------------------------------------------------------------------




“Optionee” means a person to whom an Option has been granted under the Plan.


“Partner” means any individual serving as an employee of the Company or any of
its Subsidiaries.


“Person” means a natural person, company, government or political subdivision,
agency or instrumentality of a government.


“Plan” means the Starbucks Corporation 1991 Company-Wide Stock Option Plan,
including any country-specific rules approved and adopted by the Board or the
Committee, as such plan and country-specific rules may be amended and restated
from time to time.


“Retirement” means the attainment of age 55 and ten (10) years of credited
service with the Company, as determined by the Board or Committee in its sole
discretion.


“Shares” means the shares of common stock, $.001 par value per share, of the
Company.


“Subsidiary” means any corporation or other Person, of which a majority of its
voting equity securities or equity interest is owned directly or indirectly by
the Company.


3.    Administration.


3.1.    The Plan shall be administered by the Board, provided however that the
Board may appoint a Committee to administer the Plan, consisting of not less
than three members of the Board.


3.2.    Authority; Powers. Subject to the express terms and conditions set forth
herein, the Board (or the Committee, if so appointed) shall have the power from
time to time to:


(a)    determine those Eligible Partners to whom Options shall be granted under
the Plan, the number of Options to be granted and the terms and conditions of
such Option grants, including the exercise price per Option;


(b)    construe and interpret the Plan and the Options granted hereunder and to
establish, amend and revoke rules and regulations for the administration of the
Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Agreement, in
the manner and to the extent it shall deem necessary or advisable so that the
Plan complies with applicable law, and otherwise to make the Plan fully
effective. All decisions and determinations by the Board or the Committee in the
exercise of this power shall be final,

4

--------------------------------------------------------------------------------




binding and conclusive upon the Company, its Subsidiaries, the Optionees, and
all other persons having any interest herein;


(c)    exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan;


(d)    generally exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan; and


(e)    delegate to an administrator or administrators those clerical and
administrative functions which can be legally delegated to such administrator or
administrators.


4.    Stock Subject to the Plan and Maximum Grants.


4.1.    Number. The number of Shares reserved for issuance pursuant to the
exercise of Options granted under the Plan is 64,000,000 (as adjusted to reflect
the 2-for-1 forward stock split effective on April 9, 2015). The maximum number
of Options that an Eligible Partner may receive in any fiscal year may not
exceed Options to purchase the number of Shares having an aggregate Fair Market
Value on the date of grant equal to fourteen percent (14%) of such Eligible
Partner’s Base Wages for the previous fiscal year of the Company. No Eligible
Partner shall be granted Options under this Plan that would result in such
Eligible Partner receiving more than five percent (5%) of the maximum number of
Shares available for issuance hereunder. Upon a Change in Capitalization, the
number of Shares referred to in the first sentence of this Section 4.1 shall be
adjusted pursuant to Section 7.


4.2.    Reduction of Number. Upon the granting of Options, the number of Shares
available under Section 4.1 for the granting of further Options shall be reduced
by the number of Shares for which such Options may be exercised.


4.3.    Expired Options. Whenever any outstanding Option is canceled or is
otherwise terminated for any reason without having been exercised, the Share
allocable to the expired, canceled or otherwise terminated Option shall continue
to be reserved for issuance under the Plan and may be the subject of new Options
granted hereunder.


5.    Terms and Conditions of Options.


5.1.    Agreement and Date of Grant. The terms and conditions of the grant of
Options to an Eligible Partner shall be set forth in an Agreement. The Board or
the Committee shall determine, in its sole discretion, the date during the
quarter following the end of the Company’s fiscal year upon which Options are
granted.


5.2.    Exercise Price. The exercise price for each Option shall be 100% of the
Fair Market Value of a Share on the date the Option is granted.



5

--------------------------------------------------------------------------------




5.3.    Vesting. Subject to Section 5.9, and unless otherwise approved by action
of the Board or the Committee, each grant of Options shall vest and become
exercisable in annual twenty-five percent (25%) installments commencing on the
first anniversary of the date of grant. To the extent not exercised,
installments shall accumulate and be exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the date the Options expire.
Options shall cease vesting as of the date of the Optionee’s Disability or other
voluntary or involuntary termination of employment with the Company or any
Subsidiary; provided, however, that all Options shall vest in full as of the
date of the Optionee’s termination of employment due to Retirement or death.


5.4.    Term. Each Option granted hereunder shall have a term of ten (10) years,
unless otherwise provided in the applicable Agreement. The Committee may extend
any Option term after the date of grant, provided that the term shall not exceed
ten (10) years. Notwithstanding the aforementioned, a longer term may be
established in the grant or extended by amendment as may be required or
advisable under foreign laws or regulations.


5.5.    Modification. No modification of an Option shall adversely alter or
impair any rights or obligations under the Option without the Optionee’s
consent.


5.6    Non-Transferability. An Option granted hereunder shall not be
transferable by the Optionee except by will or the laws of descent and
distribution or pursuant to a domestic relations order (within the meaning of
Rule 16a-12 promulgated under the Exchange Act). An Option may be exercised
during the lifetime of such Optionee only by the Optionee or his or her guardian
or legal representative. The terms of such Option shall be final, binding and
conclusive upon the beneficiaries, executors, administrators, heirs and
successors of the Optionee.


5.7    Method of Exercise. An Optionee desiring to exercise options granted and
exercisable hereunder shall notify the Company or, if required by the Company,
the brokerage firm designated by the Company to facilitate exercises and sales
under this Plan, specifying the number of Options to be exercised. The
notification to the brokerage firm shall be made in accordance with procedures
of such brokerage firm approved by the Company. The notification to the Company
or the designated brokerage firm shall be accompanied by (i) payment of the
aggregate exercise price of the Options in cash or by tender of previously-owned
Shares having an aggregate Fair Market Value of at least the aggregate exercise
price, or (ii) a request that the Company or the designated brokerage firm
conduct a cashless exercise of the Options. Payment of the aggregate exercise
price by means of tendering previously-owned Shares of the Company’s common
stock shall not be permitted when the same may, in the reasonable opinion of the
Company, cause the Company to record a loss or expense as a result thereof.



6

--------------------------------------------------------------------------------




5.8    Rights of Optionees. No Optionee shall be deemed for any purpose to be
the owner of any Shares subject to any Options unless and until (i) the Options
shall have been exercised pursuant to the terms thereof, and (ii) the Company
shall have issued and delivered Shares to or for the account of the Optionee.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such Shares. Nothing in this Plan should be construed to
provide any Partner with any right to receive an Option under this Plan,
irrespective of whether the Partner may or may not be an Eligible Partner.


5.9    Effect of Change in Control. In the event of a Change in Control, all
Options outstanding on the date of such Change in Control shall become
immediately and fully exercisable and shall remain exercisable in accordance
with Section 6.2. A “Change in Control” means the occurrence during the term of
the Plan of:


(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any Person (as the term
Person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has "Beneficial Ownership" (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty-five percent
(25%) or more of the then outstanding Shares or the combined voting power of the
Company's then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred, Shares or Voting Securities which are
acquired in a "Non-Control Acquisition" (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control.


A "Non-Control Acquisition" shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by the Company or any
Subsidiary, (ii) the Company or its Subsidiaries, or (iii) any Person in
connection with a "Non-Control Transaction" (as hereinafter defined);


(b)    Cessation for any reason of the individuals who are members of the Board
as of August 28, 2000 (the "Incumbent Board") to constitute at least two-thirds
of the members of the Board; provided, however, that if the election, or
nomination for election by the Company's common shareholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened "Election Contest" (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a "Proxy Contest") including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or


(c)    The consummation of:



7

--------------------------------------------------------------------------------




(i)    A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued, unless such merger, consolidation or
reorganization is a "Non-Control Transaction." A "Non-Control Transaction" shall
mean a merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued where:


(A)    the shareholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
"Surviving Corporation") in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,


(B)    the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation directly or indirectly
beneficially owning a majority of the Voting Securities of the Surviving
Corporation, and


(C)    no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation or reorganization, was maintained by the
Company or any Subsidiary, or (iv) any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of twenty-five
percent (25%) or more of the then outstanding Voting Securities or Shares, has
Beneficial Ownership of twenty-five percent (25%) or more of the combined voting
power of the Surviving Corporation's then outstanding voting securities or its
common stock.


(ii)    A complete liquidation or dissolution of the Company; or



8

--------------------------------------------------------------------------------




(iii)    The sale or other disposition of all or substantially all of the assets
of the Company to any Person (other than a transfer to a Subsidiary).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.


Section 5.9 set forth above applies to any Option granted or Change in Control
occurring after June 4, 1998; provided, however, that in the event that the
adoption of Section 5.9 as set forth above is considered to be an alteration of
equity interests in contemplation of a pooling of interests transaction, the
adoption of Section 5.9 shall be automatically rescinded. Upon the rescission of
the adoption of Section 5.9 set forth above, the effect of a merger,
consolidation, tender offer or takeover bid shall be governed by the terms of
Section 2.6 of the Plan in effect prior to June 4, 1998.


5.10    One-Time Option Exchange Offer. Notwithstanding any other provision of
the Plan to the contrary, upon approval of the Company’s shareholders, the
Committee may provide for, and the Company may implement, a one-time-only option
exchange offer, pursuant to which certain outstanding Options could, at the
election of the person holding such Option, be tendered to the Company for
cancellation in exchange for the issuance of a lesser amount of Options with a
lower exercise price, provided that such one-time-only option exchange offer is
commenced within six months of the date of such shareholder approval.


6.    Effect of a Termination of Employment.


6.1.    Board or Committee Discretion. The Agreement evidencing the grant of
each Option may set forth the terms and conditions applicable to such Option
upon a termination or change in the status of the employment of the Optionee by
the Company, or a Subsidiary (including a termination or change by reason of the
sale of a Subsidiary), which shall be as the Board or Committee may, in its
discretion, determine at the time the Option is granted or thereafter.


6.2.    Default Provisions. Unless otherwise provided in the applicable
Agreement pursuant to the Board or Committee's authority as set forth in Section
6.1, any Option granted pursuant to this Plan shall expire at the earliest of
the following:



9

--------------------------------------------------------------------------------




(i)    the date specified in the Option;


(ii)    ninety (90) days after the date of voluntary or involuntary termination
of Optionee’s employment other than a termination as described in (iii), (iv) or
(v) below;


(iii)    on the date of the discharge of the Optionee for misconduct that is
willfully or wantonly harmful to the Company;


(iv)    twelve (12) months after the date of the Optionee’s death or termination
due to Disability; or


(v)    thirty six (36) months after the date of termination of the Optionee’s
employment due to Retirement.


7.    Adjustment Upon Changes in Capitalization.


7.1.    Adjustment. In the event of a Change in Capitalization, the Board or the
Committee, as appropriate, shall conclusively determine the appropriate
adjustments, if any, to (i) the number of Shares reserved for issuance pursuant
to the exercise of Options under the Plan, (ii) the maximum number of Shares
with respect to which Options may be granted to any Eligible Partner during the
term of the Plan, and (iii) the number of Shares which are subject to
outstanding Options granted under the Plan and the exercise price therefor (if
applicable).


7.2.    No Fractional Shares. If any adjustment under Section 7.1 hereof results
in an obligation of the Company to issue a fractional Share, the number of
Shares to be issued shall be rounded to the nearest whole number. Under no
circumstances shall the Company be obligated to issue and fractional Shares
pursuant to the exercise of Options under this Plan.


8.    Termination and Amendment of the Plan.


The Plan shall terminate on August 28, 2010 and no Option may be granted
thereafter. Subject to Section 5.5, the Board or the Committee may terminate the
Plan prior to the day set forth above and the Board or the Committee, may at any
time and from time to time amend, modify or suspend the Plan and all
administrative rules, regulations and practices; provided, however, that:


(a)    no such amendment, modification, suspension or termination shall impair
or adversely alter any Options theretofore granted under the Plan, except with
the consent of the Optionee, nor shall any amendment, modification, suspension
or termination deprive any Optionee of any Shares that he or she may have
acquired through or as a result of the Plan; and



10

--------------------------------------------------------------------------------




(b)    to the extent necessary under applicable law, no amendment shall be
effective unless approved by the shareholders of the Company in accordance with
applicable law.


9.    Non-Exclusivity of the Plan.


The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.


10.    Limitation of Liability.


As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:


(a)    give any person any right to be granted an Option other than at the sole
discretion of the Board or the Committee;


(b)    give any person any rights whatsoever with respect to Shares except as
specifically provided in the Plan and any applicable Agreement;


(c)    limit in any way the right of the Company or any Subsidiary to terminate
the employment of any person at any time; or


(d)    be evidence of any agreement or understanding, expressed or implied, that
the Company will employ any person at any particular rate of compensation or for
any particular period of time.


11.    Regulations and Other Approvals; Governing Law.


11.1.    State Law. Except as to matters of federal law, the Plan and the rights
of all persons claiming hereunder shall be construed and determined in
accordance with the laws of the State of Washington without giving effect to
conflicts of laws principles thereof.


11.2.    Applicable Laws and Regulations. The obligation of the Company to issue
Shares upon the exercise of Options granted under the Plan shall be subject to
all applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Board or the
Committee.



11

--------------------------------------------------------------------------------




11.3.    Compliance. The Board or the Committee may make such changes to the
Plan as may be necessary or appropriate to comply with the rules and regulations
of any government authority.


12.    Foreign Eligible Partners.


Without amending the Plan, the Board or the Committee may grant Options to
Eligible Partners who are foreign nationals on such terms and conditions
different from those specified in this Plan as may in the judgment of the
Committee be necessary or advisable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes, the Board or the
Committee may make such modifications, amendments, procedures, subplans, and the
like as may be necessary or advisable to comply with the provisions of the laws
in other countries in which the Company or its Subsidiaries operate or have
employees.


13.    Miscellaneous.


13.1.    Multiple Option Grants. The terms of each Option grant may differ from
other Options granted under the Plan at another time. The Committee may also
make more than one grant of Options to a given Eligible Partner during the term
of the Plan.
13.2.    Withholding of Taxes. At such time as an Optionee recognizes taxable
income in connection with the receipt of Shares or receives cash in connection
with the sale of Shares acquired pursuant to the exercise of Options under the
Plan (a “Taxable Event”), the Optionee shall pay to the Company an amount equal
to the federal, state and local (including applicable local country) taxes
required to be withheld by the Company in connection with the Taxable Event (the
“Withholding Taxes”) prior to the issuance of such Shares or the payment of such
cash. The Company shall have the right to deduct from any payment of cash to an
Optionee an amount equal to the Withholding Taxes in satisfaction of the
obligation to pay Withholding Taxes. In satisfaction of the obligation to pay
Withholding Taxes to the Company, the Optionee may elect to have a portion of
the Shares then issuable to him or her having an aggregate Fair Market Value on
the date of exercise equal to or greater than the Withholding Taxes withheld by
the Company. If Shares are to be withheld to pay required Withholding Taxes, the
Optionee, his or her personal representative or permitted transferee must
deliver an attestation that he or she has held a number of Shares equal to the
number to be withheld to pay such Withholding Taxes for at least six (6) months.



12